DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
	Claims 18, 21-28, and 30-35 are pending and claims 1-17, 19, 20, and 29 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 20, 21, 22, 23, 25, 26, 27, 28, 30, 31, 32, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerie (US Pub 2011/0111522; prior art of record), in view of Bosch (US Pub 2014/0246334; prior art of record), and further in view of Teng (WO 2013/120191).

	Regarding Claim 18, Zimmerie teaches a test strip (Fig. 1 and in paragraph [0024] immunochemistry test strip) configured to indicate a chemical condition (at least one test field on the surface of the carrier including at least one reagent reactive with the analytes and capable of providing a detectable response. See Abstract.) comprising: 
a substrate (Fig. 2 and in paragraph [0030] the reagent strip 22); 
one or more color-sensitive pads on the substrate for sensing a chemical condition and providing a color in response to the sensed chemical condition (In paragraph [0025] and in Fig. 2, sample media 22 may include typical urine analysis strips, having paper pads disposed in spaced relation thereon, which are soaked in chemical reagents that react with a specimen sample to change color); and 
a code on the substrate spaced apart from the one or more color-sensitive pads and having a position relative thereto (In Fig. 2 and in paragraph [0030], the strip includes a visible bar code formed by marker fields 504, 504a, 504b and 504c; see positioning of bar codes relative to test pads 501 and 502 in Fig. 2; the code would be capable of being read by a mobile device. In Fig. 1 and in paragraph [0024] spectrometer 10 would be a mobile device.).

Zimmerie is silent to a two-dimensional code. 
Bosch teaches in the related art of a device with a code. [0071] FIG. 3 illustrates a top view of an exemplary two-dimensional machine-readable pattern 300 that may be provided at the output region of an exemplary diagnostic device. The exemplary two-dimensional pattern 300 is a Quick Response (QR) code, but other patterns are possible. The exemplary pattern 300 may include one or more position detection patterns 302a, 302b, 302c at the corners of the pattern 300 to enable automatic detection of the position of the pattern, which allows detection and interpretation of the pattern at 360 degrees, i.e., omnidirectionally. [0103] In step 612, the two-dimensional machine-readable pattern appearing at the output region of the diagnostic device is read manually by a user or detected automatically by a suitable image capture device. Exemplary image capture devices may include, but are not limited to, a barcode scanner, tablet computer (e.g., the iPad.TM. tablet computer), mobile computing or communication device (e.g., the iPhone.TM. mobile communication device, the Android.TM. mobile communication device, and the like) (see also Bosch [42] which states that the 2-D code can be read by a barcode reader).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a QR code where the indicia comprises a two-dimensional code readable by a mobile device, as taught by Bosch, to the test strip in the device of Zimmrie, in order to allow for interpreting to determine the 
Modified Zimmerie is silent to the one or more color-sensitive pads further configured to be imaged by a mobile device, that is positioned apart from the substrate, wherein the mobile device executes object detection software to determine locations and colors of the one or more color-sensitive pads on the substrate from an image of the substrate captured by the mobile device; the code configured to be read by the mobile device executing the object detection software, the code encoding metadata to identify the test strip, the metadata enabling the mobile device to identify an orientation of the substrate within the image captured by the mobile device.  
Teng teaches in the related art of immunochromatographic detection. Teng teaches [0006] The information storage means may be in the form of a content-resolved image, a passively information providing component, or a solid state memory. Preferably, the information storage means is in the form of a bar code or a quick response (QR) code or a radio-frequency identification (RFID) tag. [0015] Fig. 1 is a diagram illustrating the layout of one embodiment of the present invention, a test strip 101, comprising a substrate 10, an information storage means 12, and one or more test area(s) 14, and one or more sample area(s) 16. [0048] Fig. 3 shows one embodiment of the present invention, a system 301 comprising one or more test strip(s) 102, an apparatus 201 comprising an information acquiring unit and a communication unit for 
The mobile device would be capable of executing software instructions. The code is capable of being encoded a variety of information- this kind of information would be directed to intended use. The code would be capable encoding metadata to identify the test strip (i.e. batch and model as taught by Teng above) and defining an orientation of the test strip relative to the mobile device for reading the code (this would be implicit since the test strip would only be read if it is positioned in the mobile device correctly) and determining the locations and colors of the one or more color-sensitive pads (Teng teaches (see above) by finding test area(s) and extract color, constructing formula between color information and test values, and calculating test values by applying current color information into formula information. ).


	Regarding Claim 21, modified Zimmerie teaches the test strip of claim 18, wherein the code comprises a first code at a first location on the test strip and further comprising: a second code at a second location on the test strip spaced apart from the first code, wherein a distance between the first location and the second location comprises a code interval, and wherein the one or more color sensitive pads are located on the test strip within a region of interest thereof relative to the first location based on the code interval (In paragraph [0030] and in Fig. 2 the strip includes a visible bar code formed by marker fields 504, 504a, 504b and 504c, and, in accordance with the teachings of the present invention, may optionally bear non-visible barcode, formed by non-visible marker fields 60, 60a, etc. In paragraph [0029], the liquid migrates up the 

	Regarding Claim 22, modified Zimmerie teaches the test strip of claim 18, wherein one of the first and second codes each comprises a bar code (In Fig. 2 and in paragraph [0030], the strip includes a visible bar code formed by marker fields 504, 504a, 504b and 504c. In paragraph [0013], a first bar code is formed by at least two distinct marker fields on the carrier. A second bar code is formed by at least two distinct other marker fields on the carrier).

	Regarding Claim 23, modified Zimmerie teaches the test strip of claim 21, wherein the first and second codes each serve as a point defining a line along which the one or more color sensitive pads are located on the test strip (The first and second codes are capable of each serving as a point defining a line along which the one or more color sensitive pads are located on the test strip. Note the first and second codes and the one or more color sensitive pads are along a horizontal line. See Fig. 2. See paragraphs [0030], [0033], and [0034]).

Regarding Claims 25, 27, 30, and 32, Zimmerie teaches the test strip of claims 18, 21, 28, and 29.
Zimmerie is silent to at least one of the first and second codes comprises a QR code, the code comprises a QR code, and the indicia comprises a two-dimensional code readable by a mobile device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a QR code where the indicia comprises a two-dimensional code readable by a mobile device, as taught by Bosch, to the test strip in the device of Zimmrie, in order to allow for capturing an image of the two-dimensional pattern using a mobile camera phone, as taught by Bosch, in [0103].

Regarding Claim 26, modified Zimmerie teaches the test strip of claim 21, Zimmerie teaches one or more color-sensitive pads comprise at least two color-sensitive pads spaced apart from each other, wherein a distance between the at least 

Regarding Claim 28, Zimmerie teaches a test strip configured to indicate a chemical condition (Fig. 1 and in paragraph [0024] immunochemistry test strip; at least one test field on the surface of the carrier including at least one reagent reactive with the analytes and capable of providing a detectable response. See Abstract.)  comprising: 
a substrate (Fig. 2 and in paragraph [0030] the reagent strip 22); 
one or more color-sensitive pads on the substrate for sensing a chemical condition and providing a color in response to the sensed chemical condition (In paragraph [0025] and in Fig. 2, sample media 22 may include typical urine analysis strips, having paper pads disposed in spaced relation thereon, which are soaked in chemical reagents that react with a specimen sample to change color); 
the one or more color-sensitive pads configured for sensing a chemical condition of a fluid into which the substrate has been immersed and providing a color in response to the sensed chemical condition (the one or more color-sensitive pads are capable of 
indicia printed on the substrate spaced apart from the one or more color-sensitive pads and having a position relative thereto, wherein the indicia is configured to identify the test strip and to define placement of the test strip relative to the mobile device for reading the one or more color-sensitive pads (In Fig. 2 and in paragraph [0030], the strip includes a visible bar code formed by marker fields 504, 504a, 504b and 504c; the code is capable of being configured to identify the test strip and to define placement of the test strip relative to the mobile device for reading the one or more color-sensitive pads; [0031] e.g., in which the marker fields all reflect the same color, but encode information by their size/shape and relative location/sequence, as discussed herein. Location/sequence and size/shape would include identify the test strip and to define placement of the test strip relative to the mobile device).
wherein the indicia comprises a two-dimensional code readable by a mobile device.
Bosch teaches in the related art of a device with a code. [0071] FIG. 3 illustrates a top view of an exemplary two-dimensional machine-readable pattern 300 that may be provided at the output region of an exemplary diagnostic device. The exemplary two-dimensional pattern 300 is a Quick Response (QR) code, but other patterns are possible. The exemplary pattern 300 may include one or more position detection patterns 302a, 302b, 302c at the corners of the pattern 300 to enable automatic detection of the position of the pattern, which allows detection and interpretation of the pattern at 360 degrees, i.e., omnidirectionally. [0103] In step 612, the two-dimensional 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a QR code where the indicia comprises a two-dimensional code readable by a mobile device, as taught by Bosch, to the test strip in the device of Zimmrie, in order to allow for interpreting to determine the presence or absence of one or more particular markers and/or characteristics in the sample, as taught by Bosch, in [0060]. Additionally, it would have been obvious to one of ordinary skill in the art to have substituted the code of Zimmerie with the QR code of Bosch as a known equivalent because Bosch teaches that a barcode is a common variant of a QR code in [39].
Modified Zimmerie is silent to the one or more color-sensitive pads further configured to be imaged by a mobile device, that is positioned apart from the substrate, wherein the mobile devices executes object detection software to determine locations and colors of the one or more color-sensitive pads on the substrate from an image of the substrate captured by the mobile device; the code configured to be read by the mobile device executing code reader software, the code encoding metadata to identify the test strip and defining placement of the test strip relative to the mobile device for 
Teng teaches in the related art of immunochromatographic detection. Teng teaches [0006] The information storage means may be in the form of a content-resolved image, a passively information providing component, or a solid state memory. Preferably, the information storage means is in the form of a bar code or a quick response (QR) code or a radio-frequency identification (RFID) tag. [0015] Fig. 1 is a diagram illustrating the layout of one embodiment of the present invention, a test strip 101, comprising a substrate 10, an information storage means 12, and one or more test area(s) 14, and one or more sample area(s) 16. [0048] Fig. 3 shows one embodiment of the present invention, a system 301 comprising one or more test strip(s) 102, an apparatus 201 comprising an information acquiring unit and a communication unit for communicating with a mobile device, a sever 32 for storing updated information of different models and batches of test strips, and a mobile device 34 for processing information acquired by and from the apparatus, quantification of the test results and display of the same. In the present embodiment, the information storage means of the test strip is in the form of a QR code. An App installed on the mobile device 34 may perform the following process. After receiving a scanned image of the one or more test strip(s) 102 acquired by the information acquiring unit of the apparatus 201, acquire information from QR code (e.g. Batch Information, Test strip Model Type). Subsequently, quantify the characteristic based on the information encoded/stored in the information storage means of the one or more test strip(s) 102 and information acquired from the sever 32, for example, by finding test area(s) and extract color, 
The mobile device would be capable of executing software instructions. The code is capable of being encoded a variety of information- this kind of information would be directed to intended use. The code would be capable encoding metadata to identify the test strip (i.e. batch and model as taught by Teng above) and defining an orientation of the test strip relative to the mobile device for reading the code (this would be implicit since the test strip would only be read if it is positioned in the mobile device correctly) and determining the locations and colors of the one or more color-sensitive pads (Teng teaches (see above) by finding test area(s) and extract color, constructing formula between color information and test values, and calculating test values by applying current color information into formula information. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of modified Zimmerie such that the one or more color-sensitive pads further configured to be imaged by a mobile device, the mobile device positioned apart from the substrate and executing object detection software to determine locations and colors of the one or more color-sensitive pads on the substrate from an image of the substrate captured by the mobile device; the code configured to be read by the mobile device executing code reader software, the code encoding metadata to identify the test strip and defining an orientation of the test strip relative to the mobile device for reading the code and determining the locations and colors of the one or more color-sensitive pads, as taught 

Regarding Claim 31, Zimmerie teaches the test strip of claim 28 wherein the indicia printed on the strip comprises: a first code at a first location on the test strip; and a second code at a second location on the test strip spaced apart from the first code, wherein a distance between the first location and the second location comprises a code interval, and wherein the one or more color-sensitive pads are located on the test strip within a region of interest thereof relative to the first location based on the code interval ([0029] When the end of the strip 22 (e.g., up to label 500) comes into contact with a fluid test sample such as urine, the liquid migrates up the strip, due to the absorbent nature of the carrier material, to cause a color change in test fields 501, 502; [0030] The strip includes a visible bar code formed by marker fields 504, 504a, 504b and 504c, and, in accordance with the teachings of the present invention, may optionally bear non-visible barcode, formed by non-visible marker fields 60, 60a, etc).

Regarding Claim 33, modified Zimmerie teaches the test strip of claim 31 wherein the first and second codes each serve as a point defining a line along which the one or more color-sensitive pads are located on the test strip ([0025] As is familiar to those skilled in the art, sample media 22 may include typical urine analysis strips, having paper pads disposed in spaced relation thereon, which are soaked in chemical reagents that react with a specimen sample to change color according to the medical condition of the patient, i.e., according to levels of various analytes in the sample; [0029] 

Regarding Claim 35, modified Zimmerie teaches the test strip of claim 31 wherein the one or more color-sensitive pads comprise at least two color-sensitive pads spaced apart from each other, wherein a distance between the at least two color-sensitive pads comprises a square interval, and wherein the 4 of 9 CORE/3510172.002205/153854703.1DTC 8399.USD1 distance of the code interval is equal to or greater than approximately half the distance of the square interval ([0025] As is familiar to those skilled in the art, sample media 22 may include typical urine analysis strips, having paper pads disposed in spaced relation thereon; [0007] For example, sample media in the form of a test strip usually has one or more test areas spaced along the length thereof, with each test area being capable of undergoing a color change in response to contact with a liquid specimen).

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerie (US Pub 2011/0111522; prior art of record), in view of Bosch (US Pub 2014/0246334; prior art of record), and further in view of Ruppender (EP 0075223; prior art of record). 

Claim 24, Zimmerie teaches the test strip of claim 23. 
Zimmerie is silent to the first and second codes are configured to be read by a positioning algorithm executed by the mobile device to define the line along which the one or more color- sensitive pads are located on the test strip. 
Ruppender teaches in the related art of recognizing a coding on a diagnostic test strip. The coding consists in the known device in the distance between this code block and the first adjacent test field on the test strip. In the present case, different types of test strips differ by the distances between the code field and the first test field and by the position of the code field on the test strip. As a bar code is any such coding (so-called bar code), which can be mounted on a test strip. It consists of a plurality of mutually parallel, usually different thicknesses and attached at different distances on the information carrier strokes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first and second codes are configured to be read by a positioning algorithm executed by the mobile device to define the line along which the one or more color- sensitive pads are located on the test strip, as taught by Ruppender, in the device, of ZImmerie, in order to allow for suitable to read very simple information from the test strip, as taught by Ruppender, in the Desc. 

Regarding Claim 34, Zimmerie teaches the test strip of claim 33. 

Ruppender teaches in the related art of recognizing a coding on a diagnostic test strip. The coding consists in the known device in the distance between this code block and the first adjacent test field on the test strip. In the present case, different types of test strips differ by the distances between the code field and the first test field and by the position of the code field on the test strip. As a bar code is any such coding (so-called bar code), which can be mounted on a test strip. It consists of a plurality of mutually parallel, usually different thicknesses and attached at different distances on the information carrier strokes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first and second codes are configured to be read by a positioning algorithm executed by mobile device to define the line along which the one or more color- sensitive pads are located on the test strip, as taught by Ruppender, in the device, of Zimmerie, in order to allow for suitable to read very simple information from the test strip, as taught by Ruppender, in the Desc. 

				Response to Arguments
Applicant's arguments filed 1/14/22 have been fully considered but they are not persuasive. 


In response, Examiner notes that these arguments are directed to intended use of the device. Applicant may specify what structure of the test strip (not the mobile device) allows the test strip to be in the correct orientation and not skewed. Examiner also notes the amended limitation “the metadata enabling the mobile device to identify an orientation of the substrate within the image captured by the mobile device” is directed to the mobile device which is not part of the claimed invention (which is directed to the test strip). 

				Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798